Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 4/28/2022. 
Claims 2-17 are pending.
Response to Arguments

Claims 1 has been canceled. Therefore, the statutory type double patenting rejections of claim 1 under 35 U.S.C. § 101 are withdrawn.
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1 of U.S. Patent No. 10931982 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-6, 8-14, and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US 8767825 B1) in view of Satou et al. (US 20110164679 A1).
             Regarding claim 2 and 10, Wang discloses a method for encoding source content [e.g. FIG. 2 and 7; encoding the source video] as a plurality of alternative video streams [e.g. multiple videos], each having a bitrate [e.g. Fig. 7], the method comprising: for each of a plurality of alternative streams [e.g. FIG. 7-9; source video]: identifying a plurality of resolutions for encoding of video content [e.g. FIG. 5; multiple resolutions]; for each particular resolution of the plurality of resolutions, determining an optimal target bitrate by [e.g. FIG. 7; refined target bitrate]: encoding at least a portion of source video content using the particular resolution and each of a plurality of target bitrates for the particular resolution [e.g. 780]; evaluating a quality of the at least a portion of source content encoded at each of the plurality of bitrates [e.g. FIG. 7-9; optimized bitrate and visual quality; visual quality is determined by its encoding bitrate]; and selecting a target bitrate of the plurality of bitrates as the optimal target bitrate for the particular resolution based on the evaluated quality of the at least a portion of source content encoded at each of the plurality of bitrates [e.g. FIG.5, 7, and 9] ; and selecting an optimal resolution [e.g. FIG. 5 and 9; an optimized resolution] and the optimal target bitrate for the alternative stream [e.g. FIG. 5-7 and 9; an optimized bitrate] based on the optimal target bitrates of the plurality of resolutions; uploading encodings of the plurality of alternative streams at the selected optimal resolution and optimal target bitrate for each of the plurality of alternative streams to a set of servers that form part of a content distribution system [e.g. FIG. 1; servers; column 5 lines 20-32]; generating entries in a top level index file [e.g. log file including the information about the spatial and temporal features and/or other information of each frame of the encoded source video] describing at least one of the plurality of alternative video streams; and providing the generated top level index from the content distribution system to a set of one or more playback devices [e.g. clients] to adaptively stream the encodings of the plurality of alternative video streams to the set of playback devices e.g. FIG. 1-2; each source video is transcoded to a video 180 that has an optimized visual quality, bit rate, and resolution].
            It is noted that Wang differs to the present invention in that Wang fails to explicitly disclose a concept of maximum bitrate.
           However, Satou teaches the well-known concept of determining optimal target maximum bit rate for particular resolution of the plurality of resolutions [e.g. FIG. 1 and 9; high bitrate], and providing the generated top level index from the content distribution system to a set of one or more playback devices [e.g. FIG. 1 and 19; set top box]
          It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the encoding system disclosed by Wang to add the teaching of determining maximum bitrate technique for encoder taught by Satou as above, in order to provide prevented subjective degradation in the image quality [See Satou; [0052]].
             Regarding claim 3 and 11, Wang and Satou further disclose assembling encodings of a plurality of sections [e.g. video frames] for a given alternative stream into a single container file [e.g. Wang; FIG. 1-2; Satou: FIG. 1; coded stream].  
             Regarding claim 4 and 12, Wang and Satou further disclose generating entries in a container index within each container file indicating sizes of portions of the given alternative stream within the single container file [e.g. Wang; FIG. 1-2; number of pictures, resolutions 320X240 pixels].  
             Regarding claim 5 and 13, Wang and Satou further disclose adaptively streaming the encodings comprises receiving at least one request [e.g. Wang; FIG. 1-2; column 5 lines 20-32; sending request to the server from client] for an encoded section of one of the plurality of alternative streams from the set of playback devices based on the generated top level index [e.g. Wang; FIG. 1-2; playback devices; Satou: FIG. 1; coded streams]. 
             Regarding claim 6 and 14, Wang and Satou further disclose generating entries in the top level index is performed in response to receiving a request for the source video content from the set of playback devices [e.g. Wang; FIG. 1-2; column 5 lines 20-32; sending request to the server from client].  
             Regarding claim 8 and 16, Wang and Satou further disclose both a width and a height of each resolution of the plurality of resolutions have an integer number of pixels [e.g. Wang; FIG. 1-2; resolutions 320X240 pixels; Satou: FIG. 9; 352X240 pixels].  
             Regarding claim 9 and 17, Wang and Satou further disclose each resolution of the plurality of resolutions has a same display aspect ratio and at least two resolutions of the plurality of resolutions have different sample aspect ratios [e.g. Satou: FIG. 24].
Claim 7 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US 8767825 B1) in view of Satou et al. (US 20110164679 A1) and Furbeck et al. (US 20110170408 A1).
             Regarding claim 7 and 15, Wang and Satou further disclose identifying a plurality of resolutions [e.g. Wang: FIG. 1 and 5], but Wang and Satou fail to disclose the detail of identifying resolutions.
             However, Furbeck teaches the well-known concept of identifying a plurality of resolutions comprises identifying resolutions with optimal target bitrates [See FIG. 6 and 8-9; paragraph 0101; seven thresholds levels to determine the maximum bitrate] within a predetermined percentage of a bitrate associated with an alternative video stream of the plurality of alternative video streams [e.g. FIG. 7-9 and 13; 14% or 70%].
          It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the encoding system disclosed by Wang to add the teaching of determining maximum bitrate technique for encoder taught by Satou and Furbeck as above, in order to provide prevented subjective degradation in the image quality [See Satou; [0052]] and an improved system and method for responding intelligently and more effectively when such network congestion occurs [See Furbeck; [0032]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (US 8897370 B1).
Han et al (US 20060083302 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483